Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The examiner has not found support for the full scope of the claim.  Though applicants have stated that support stems from the examples, the examiner notes that the examples are far more limited in scope than the scope of the claim, in terms of composition components and isocyanate index.  Accordingly, the examples fail to provide support for the full scope of the claim.  Furthermore, the examiner has reviewed the disclosure within lines 23-30 of page 3 and finds that this disclosure also fails to support the language of the claim.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
4.	Claims 1, 3-11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2011/0124756 A1) in view of Skowronski et al. (US 2014/0186611 A1) and Kramer et al. (US 2011/0196055 A1) and Horacek et al. (‘841) and Liu '216).
	Singh et al. disclose rigid polyisocyanurate foams, suitable for thermal insulation, having densities of less than 60 kg/m3 (the disclosed upper endpoint of 3.8 lb/cu. ft. within paragraph [0034] approximates 61 kg/m3) and closed cell contents of greater than 85%, wherein the foams are produced by reacting polyisocyanates that meet those clamed with isocyanate reactive compounds that meet those claimed at index values of 200-500 in the presence of catalysts, such as trimerization catalysts, and blowing agents that meet those claimed.  Singh et al. further disclose that the additive components and blowing agents may be combined with the polyol side; therefore, it would have been obvious to incorporate the trimerization catalyst into the polyol, as well.  See abstract and paragraphs [0008]-[0012], [0019]-[0034], [0036], [0041], and [0042].  Singh et al. further disclose within paragraph [0043] that the foams may be produced by open pouring for making slabstock, and the position is taken that the resulting density would equate to a free rise density.  Since isocyanurate structures 
5.	Though Singh et al. disclose the use of trimerization catalysts, Singh et al. fail to disclose applicants’ claimed catalysts; however, trimerization catalysts that correspond to those claimed were known at the time of invention.  Skowronski et al. disclose within paragraph [0098] alkali metal alkoxide trimerization catalysts, such as sodium methoxide.  Kramer et al. disclose within paragraph [0054] sodium methoxide trimerization catalyst that may be dissolved in solvents.  Horacek et al. disclose alkali metal alcoholates (alkoxides) of alcohols having 1 to 6 carbon atoms as trimerization catalysts within column 4, lines 45-49.  Liu disclose within column 10, lines 15 and 16, sodium methoxide trimerization catalyst in dimethyl formamide.  Accordingly, since it has been held that it is prima facie obvious to use a known compound for its known function, the position is taken that it would have been obvious to use these known In re Dial et al., 140 USPQ 244.  Furthermore, determining the optimal quantity of catalyst to produce the desired polyisocyanurate foam would have required only routine skill in the art.  Though the secondary references fail to disclose applicants’ claimed smooth rise profile during curing or conversion, the position is taken that since the secondary references disclose the use of the instantly claimed catalysts as trimerization catalysts within polyisocyanate-based systems, the claimed smooth rise profile and conversion would have been intrinsic features of the disclosed catalyst systems when producing isocyanurates.  Neither rationale nor evidence has been set forth to establish that the smooth rise profile or conversion is not an intrinsic property of the disclosed trimerization catalyst system or that the argued smooth rise profile or conversion constitutes an unexpected result.
6.	Claims 1, 3-11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2011/0124756 A1) in view of Ashida (703).
Singh et al. disclose rigid polyisocyanurate foams, suitable for thermal insulation, having densities of less than 60 kg/m3 (the disclosed upper endpoint of 3.8 Ib/cu. ft. within paragraph [0034] approximates 61 kg/m3) and closed cell contents of greater than 85%, wherein the foams are produced by reacting polyisocyanates that meet those clamed with isocyanate reactive compounds that meet those claimed at index values of 200-500 in the presence of catalysts, such as trimerization catalysts, and blowing agents that meet those claimed.  Singh et al. further disclose that the additive components and blowing agents may be combined with the polyol side; therefore, it would have been obvious to incorporate the trimerization catalyst into the 
7.	Though Singh et al. disclose the use of trimerization catalysts, Singh et al. fail to disclose applicants’ claimed titanium isopropoxide catalyst; however, titanium alkoxide trimerization catalysts were known at the time of invention, as evidenced by Ashida.  See abstract and columns 2 and 3 within Ashida. Though the subject catalysts of Ashida possess longer hydrocarbyl groups than instantly claimed, Ashida discloses within column 3, lines 53+ that lower titanate esters also perform as trimerization catalysts, though they have disadvantages. However, the position is taken that one of ordinary skill unconcerned with the disclosed disadvantages would have found it obvious to employ them as trimerization catalysts within the primary reference. 
8.	Applicants’ response and claim amendments have been considered and have been addressed within the bodies of the prior art rejections.  	
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765